[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              SEPT 15, 2006
                               No. 06-10047                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 04-00336-CR-T-17MSS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JORGE NAUN AGUILAR,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                            (September 15, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Jorge Naun Aguilar appeals his convictions for conspiracy to possess with
the intent to distribute five kilograms or more of cocaine while on board a vessel

subject to the jurisdiction of the United States, 46 U.S.C. § 1903(a), (g), (j); 21

U.S.C. § 960(b)(1)(B)(ii), and possession with intent to distribute five kilograms or

more of cocaine while on board a vessel subject to the jurisdiction of the United

States, 46 U.S.C. § 1903(a), (g); 21 U.S.C. § 960(b)(1)(B)(ii). Aguilar argues that

(1) the district court erred when it denied his motion to suppress evidence, (2) the

United States Coast Guard conducted an unconstitutional search and seizure, and

(3) the district court abused its discretion by denying his motion to dismiss for lack

of jurisdiction. We affirm.

      On July 19, 2004, the United States Coast Guard intercepted the Miss Mery

Hill, a vessel sailing under the Honduran flag. The Coast Guard boarded the vessel

and discovered 64 bales of cocaine that weighed 1536 kilograms. Aguilar was

arrested as a crewmember and charged with conspiracy to possess with intent to

distribute cocaine while on board a vessel subject to the jurisdiction of the United

States, 46 U.S.C. § 1903(a), (g), (j); 21 U.S.C. § 960(b)(1)(B)(ii), and possession

with intent to distribute cocaine while on board a vessel subject to the jurisdiction

of the United States, 46 U.S.C. § 1903(a), (g); 21 U.S.C. § 960(b)(1)(B)(ii).

      The government moved for pre-trial determination of jurisdiction. In

support of its motion, the government submitted a certification from a designee of



                                           2
the Secretary of State. The certification stated the Coast Guard had notified the

Honduran government of the search of the Miss Mery Hill, but the Honduran

government had waived its right to exercise jurisdiction and permitted the

enforcement of United States law over the vessel and the crew. The district court

granted the government’s motion and found that the Miss Mery Hill was a “vessel

subject to the jurisdiction of the United States.” 21 U.S.C. § 960(b)(1)(B)(ii).

      Aguilar moved to suppress evidence found on board the vessel. Aguilar

argued that the Miss Mery Hill was not subject to the jurisdiction of the United

States and the Coast Guard did not have a reasonable suspicion that the vessel

violated United States law. Based on the findings by the magistrate judge after an

evidentiary hearing, the district court denied the motion. Aguilar then entered an

unconditional guilty plea.

      Aguilar argues both that the district court erred when it denied his motion to

suppress and the search of the Miss Mery Hill was unconstitutional, but Aguilar

entered an unconditional guilty plea. We review de novo whether a voluntary

unconditional guilty plea waives the ability to appeal the rulings on pre-trial

motions. United States v. Patti, 337 F.3d 1317, 1320 n.4 (11th Cir. 2003). “[A]

voluntary, unconditional guilty plea waives all nonjurisdictional defects in the

proceedings.” Id. at 1320. Aguilar waived his right to appeal both the denial of his



                                           3
motion to suppress and the legality of the search of the Miss Mery Hill. See

United States v. McCoy, 477 F.2d 550, 551 (5 th Cir. 1973); United States v. Sepe,

474 F.2d 784, 787–88 (5 th Cir. 1973).

      Aguilar also contends that the district court lacked jurisdiction because the

Miss Mery Hill was not subject to the jurisdiction of the United States, but Aguilar

also waived this argument. As we explained, “a voluntary, unconditional guilty

plea waives all nonjurisdictional defects in the proceedings.” Patti, 337 F.3d at

1320. Under the Maritime Drug Law Enforcement Act, “[i]t is unlawful for any

person . . . on board a vessel subject to the jurisdiction of the United States”

knowingly to possess with the intent to distribute a controlled substance. 46

U.S.C. § 1903(a). Because the indictment charged Aguilar with a violation of a

law of the United States, “the district court [had] jurisdiction over the case and

empower[ed] it to rule on the sufficiency of the indictment.” United States v.

McCoy, 266 F.3d 1245, 1252 n.11 (11th Cir. 2001).

      Aguilar’s argument that the Miss Mery Hill was not subject to the

jurisdiction of the United States is not a challenge to the subject matter jurisdiction

of the district court. Aguilar instead challenges the finding of the district court that

the Coast Guard complied with the Maritime Drug Law Enforcement Act to

establish that the Miss Mery Hill was a “vessel subject to the jurisdiction of the



                                            4
United States.” 46 U.S.C. § 1903(a). Because this argument does not challenge

the subject matter of the district court, Aguilar waived this argument when he

pleaded guilty unconditionally. See Patti, 337 F.3d at 1320.

      Aguilar’s convictions are

      AFFIRMED.




                                         5